DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The cited references do not disclose receiving, from a user interface, an acceptance or a rejection of the subject, the object, and the relation of a semantic triple as relevant or not to a knowledge base, and transmitting the semantic triple for inclusion as a data pattern in the knowledge base in the event that all of the subject, the object, and the relation, have been accepted.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 10/24/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Tan, Chun How, et al., “Trust, but Verify:  Predicting Contribution Quality for Knowledge Base Construction and Curation”, WSDM ‘14, New York, NY, February 24-28, 2014, pp. 553-562.
Freebase stores facts as triples in the form of subject, predicate, object (p. 554, sect. 2.1, 1st para.); Freebase triple contribution screen/interface for event entry (p. 554, Fig. 1); Updating/deleting of facts (p. 54, last para.); Test of time heuristic labeling, in which a triple is deemed verified if it exists for a certain period of time (p. 557, in section labelled “Training set, using heuristic, test of time labels”); No user interface permitting selection/rejection of received semantic triple elements.

Prasojo, Radityo Eko, et al., “Modeling and Summarizing News Events Using Semantic Triples”, ESWC 2018, Heraklion, Crete, Greece, June 3-7, 2018, pp. 512-527.
Use of automatic semantic summarization (p. 513, last paragraph); Identify patterns of triples and build summaries based on sentences having the largest number of patterns (p. 515, last paragraph); Automated triple identification process p. 517 last para – p. 518 first para); Manual assessment mentioned (p. 524 sect. 5.3); No user interface permitting selection/rejection of received semantic triple elements.

Sateli, Bahar, et al., “Automatic Construction of a Semantic Knowledge Base from CEUR Workshop Proceedings”, Second SemWebEval Challenge at ESWC 2015, Portorož, Slovenia, May 31 – June 4, 2015, 12 pages.
NLP processing pipeline includes translating document annotations into semantic triples, according to custom mapping rules, and storage in a knowledge base (Fig. 1, p. 2 last para – p. 3 first para); Annotations are exported into semantic triples using the W3C RDF standard to construct a knowledge database (p. 6, sect. 2.3 Knowledge Base Construction); An automated system for 

De Sa, Christopher, et al., “DeepDive:  Declarative Knowledge Base Construction”, SIGMOD Record, Vol. 45, No. 1, March 2016, pp. 60-67.
Domain experts define domain features/rules in order to build custom Knowledge Bases (Abstract); PaleoDB built by professional paleontologists [no further discussion as to structure, etc.] (p. 61 sect. 2.1); Knowledge Base Construction (KBC)  System user adds rules and data with error analysis to incrementally improve the KBC process (p. 64, Fig. 6);  No user interface permitting selection/rejection of received semantic triple elements.

“Semantic triple”, Wikipedia, downloaded from:  https://en.wikipedia.org/wiki/Semantic_triple, July1, 2021, pp. 1-2.
Provides background and alternate terminology information, such as “subject, predicate, object” (p. 1, top two sections).



US Patent Application Publications
Matskevich 	 				2016/0275180
Consistency verification and pattern analysis of document’s RDF graph (Fig. 6); Adding a new identifier and updating storage (para. [0013]); Discussion of RDF and sets of <subject, predicate, object> triplets and that predicates may be attributes/relations (para. [0034]); Consistency test indicates that the object from the document is already contained in storage ([0077]); Information object identifiers, including s/p/o identifiers (paras. [0103] - [0105]); No user interface permitting selection/rejection of received semantic triple elements.

Lorge 	 				2016/0171099
Simplification of complex triples (Abstract); Ontology use of RDF triples (para. [0003]); Complex triples may be extracted from software application provided free-form text (paras. [0022] – [0023]); No user interface permitting selection/rejection of received semantic triple elements.


Identifying natural language phrases from source files as subjects/objects/predicates (para. [0006]); Rules application to detect/extract triples, and the updating an “entity dictionary” (Fig. 5, esp. #516); No user interface permitting selection/rejection of received semantic triple elements.

Fan 	 				2013/0246046
Automatic collection of training data from manually created semantic relations (Abstract, Fig. 6, [0004], [0007], [0131]); Removal of redundant semantic relation topics and “noisy data” (paras. [0005] – [0006]); Wikipedia infoboxes often describe an article’s subject (para. [0026]); No user interface permitting selection/rejection of received semantic triple elements.

Salvetti 	 				2009/0070322
Query parsing component, tuple extraction component (Fig. 2); Reception of content semantics from a semantic interpretation component #250 (para. [0078]); No user interface permitting selection/rejection of received semantic triple elements.


US Patents
Vanderwende				7,383,169
Historical building of semantic knowledge by hand (col. 1 lines 14-19); Use of dictionaries, phrases (col. 2 lines 6-20); Automatic compilation of knowledge bases (col. 3 lines 62-67); Semantic relation structure and storage (col. 5 lines 24-43); Unambiguous interpretation of prepositional phrases (col. 15 lines 27-40); Interpretation of pronouns and noun phrases (col. 15 lines 63-66);  No user interface permitting selection/rejection of received semantic triple elements.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




July 3, 2021